Case 2:20-cv-02482-JAK-PJW Document 13 Filed 06/02/20 Page 1 of 1 Page ID #:112



   1    CENTER FOR DISABILITY ACCESS
        Russell Handy, Esq., SBN 195058
   2    Dennis Price, Esq., SBN 279082
   3    Amanda Seabock, Esq., SBN 289900
        8033 Linda Vista Road, Suite 200
   4    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   5    amandas@potterhandy.com
        Attorneys for Plaintiff
   6
   7                           UNITED STATES DISTRICT COURT
   8                          CENTRAL DISTRICT OF CALIFORNIA
   9    ORLANDO GARCIA,                                   Case: 2:20-CV-02482-JAK-PJW
  10             Plaintiff,                               Plaintiff’s Notice of Voluntary
  11      v.                                              Dismissal With Prejudice
  12    JADE MEMORIAL LLC, a California                   Fed. R. Civ. P. 41(a)(1)(A)(i)
  13    Limited Liability Company;
        PASADENA ZANKOU, INC., a
  14    California Corporation; and Does 1-
        10,
  15             Defendants.
  16
  17           PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20           Defendants Jade Memorial LLC, a California Limited Liability
  21   Company and Pasadena Zankou, Inc., a California Corporation have neither
  22   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
  23   Accordingly, this matter may be dismissed without an Order of the Court.
  24   Dated: June 02, 2020                   CENTER FOR DISABILITY ACCESS
  25                                          By: /s/ Amanda Lockhart Seabock
  26                                                Amanda Lockhart Seabock
  27
                                                    Attorneys for Plaintiff

  28


                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
